Case 2:19-cv-06301-AB-KS Document 118 Filed 12/17/20 Page 1 of 4 Page ID #:3853



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                             Case No. 2:19-cv-06301-AB-KS
      Philips North America LLC,
11                                             ORDER DENYING PLAINTIFF’S
12                             Plaintiff,      MOTION UNDER RULE 54(b) TO
                                               ENTER FINAL JUDGMENT AS TO
13    v.                                       COUNT FOR INFRINGEMENT OF
14                                             U.S. PATENT NO. 6,013,007

15    Garmin International, Inc.; Garmin
16    USA, Inc. and Garmin Ltd.,

17
18                             Defendants.

19
           Before the Court is Plaintiff Philips North America LLC (“Plaintiff”) Motion
20
     Under Rule 54(b) to Enter Final Judgment as to Count I for Infringement of U.S.
21
     Patent No. 6,013,007 (“Motion,” Dkt. No. 110). Defendants Garmin International,
22
     Inc. and Garmin Ltd. (“Defendants”) filed an Opposition. (“Opp’n,” Dkt. No. 113).
23
     Plaintiff filed a Reply. (“Reply,” Dkt. No. 117). The Court deems this matter
24
     appropriate for decision without oral argument and vacates the hearing scheduled for
25
     December 18, 2020. See Fed. R. Civ. P. 78; LR 7-15. For the following reasons, the
26
     Court DENIES the Motion.
27
28   //
                                              1.
Case 2:19-cv-06301-AB-KS Document 118 Filed 12/17/20 Page 2 of 4 Page ID #:3854



1       I. BACKGROUND
2       This Motion arises from Plaintiff’s patent infringement action against Defendants.
3    In its Complaint, Plaintiff alleges that Defendants infringe six of Plaintiff’s patents
4    within Defendants’ fitness tracking devices and accompanying software applications.
5    (Dkt. No. 1). The ’007 Patent was invalidated at claim construction. (“Claim
6    Construction Order,” Dkt. No. 102). Plaintiff’s disclaimed the asserted claims of
7    the ’958 Patent. (Lamkin Decl., ¶ 4). Plaintiff withdrew its infringement allegations
8    as to the ’192 Patent. (Lamkin Decl., ¶ 6). Only the ’233 Patent, the ’377 Patent, and
9    the ’542 Patent remain at-issue.
10
        II. LEGAL STANDARD
11
12      Federal Rule of Civil Procedure 54(b) permits the Court to enter a separate

13   judgment in an action involving multiple claims and multiple parties. Entry of a

14   separate judgment under Rule 54(b) is proper where there is: (1) a final judgment;

15   and (2) the district court determines that there is no just reason for delay of

16   entry. Curtiss–Wright Corp. v. General Elec. Co., 446 U.S. 1, 7–8 (1980).

17      It is left to the sound judicial discretion of the district court to determine the

18   appropriate time when each final decision in a multiple claims action is ready for

19   appeal. Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 437 (1956). This discretion
20   is to be exercised in the interest of sound judicial administration. Id.
21      III.   DISCUSSION
22         Plaintiff moves this Court to enter final judgment on Count I of Philips’s
23   Amended Complaint asserting infringement of U.S. Patent No. 6,013,007 (“’007
24   Patent”). Plaintiff argues that the Claim Construction Order is eligible for
25   certification and there is no just reason for delaying an appeal because the ’007 Patent
26   cause of action is severable and independent from the other claims.
27         The Court and parties agree that this Court’s Claim Construction Order is a
28   final judgment that can be certified for a Rule 54(b) appeal. (Opp’n, p. 13). Indeed,
                                                2.
Case 2:19-cv-06301-AB-KS Document 118 Filed 12/17/20 Page 3 of 4 Page ID #:3855



1    the Construction Order is an “ultimate disposition of an individual claim in the course
2    of a multiple claims action.” See Wood, 422 F.3d at 880 (concluding that Rule
3    54(b) “allows a judgment to be entered if it has the requisite degree of finality as to an
4    individual claim in a multiclaim action”).
5          Instead, the parties’ dispute centers around the second factor: “whether there is
6    any just reason for delay.” Curtiss–Wright, 446 U.S. at 8. “Not all final judgments on
7    individual claims should be immediately appealable, even if they are in some sense
8    separable from the remaining unresolved claims. The function of the district court
9    under . . . Rule [54(b) ] is to act as a ‘dispatcher’.” Id. In making its determination, a
10   district court should “consider such factors as whether the claims under review were
11   separable from the others remaining to be adjudicated and whether the nature of the
12   claims already determined was such that no appellate court would have to decide the
13   same issues more than once even if there were subsequent appeals.” Id. Such factors
14   are important in order to “assure that application of [Rule 54(b)] effectively preserves
15   the historic federal policy against piecemeal appeals.” Id. (citation and internal
16   quotations marks omitted).
17         First, Plaintiffs argue that the ’007 Patent cause of action is separable from the
18   other patents because they involve different functionalities and inventors. (Reply, p.
19   4). While the ’007 Patent may involve its own distinct technologies (it is, after all, its
20   own patent), it is, for all practical purposes, intertwined with the remaining patents.
21   As noted by this Court in the Claim Construction Order, the patents generally relate to
22   monitoring a subject’s activity or health condition. (Dkt. No. 102, p. 2). The patents
23   are all utilized across the same allegedly infringing products and involve electronic
24   monitoring of athletes—facts that Plaintiffs also recognize as true. (Lamkin Decl.,
25
     Exhs. B-C; Motion, p. 1). Given the overlap in subject matter, the Court is not
26
     inclined to separate the claims and risk the Federal Circuit considering the same
27
     products, subject matter, and issues more than once.
28
                                                3.
Case 2:19-cv-06301-AB-KS Document 118 Filed 12/17/20 Page 4 of 4 Page ID #:3856



1          Although it is understandable that Plaintiffs would want the Federal Circuit to
2    weigh in on its ’007 Patent cause of action sooner rather than later, all practical
3    considerations point toward requiring a final and complete resolution of this entire
4    case before appeal. The Court finds that allowing the case to proceed on its normal
5    track followed by a single appeal will not deprive Plaintiffs of any remedy or result in
6    any harsh or unjust judgment. Rather, the Federal Circuit will have an opportunity to
7    review the ’007 Patent cause of action —and any other issues that ultimately arise in
8    the remainder of this litigation—once the case is completely resolved.
9          Ultimately, the Court agrees with Defendant that there is no practical reason to
10   sever the expired ’007 Patent for purposes of appeal while simultaneously
11   proceeding with litigation relating to overlapping products and subject matter.
12
        IV.    CONCLUSION
13
           For the foregoing reasons, the Court DENIES Plaintiff’s Motion for entry of
14
     final judgment.
15
16
     Dated: December 17, 2020         _______________________________________
17                                    HONORABLE ANDRÉ BIROTTE JR.
18                                    UNITED STATES DISTRICT COURT JUDGE
19
20
21
22
23
24
25
26
27
28
                                                4.
